Citation Nr: 1019337	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-34 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from September 1950 
to April 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision in which the RO, inter 
alia,  denied the Veteran's claim for a TDIU.  The Veteran 
filed a notice of disagreement (NOD) in May 2007, and the RO 
issued a statement of the case (SOC) in September 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2007.

In July 2007, the appellant testified during a hearing before 
RO personnel. A transcript of the hearing is of record.

In March 2009, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in an October 2009 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  

The record reflects that the Veteran was previously 
represented by the New Hampshire State Veterans Council, and 
that he revoked power of attorney in March 2009.  In a March 
2009 VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), he appointed the 
Disabled American Veterans (DAV) as his representative.  The 
Board recognizes the change in representation.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been granted service connection for 
residuals of cold injuries of both hands (each rated as 20 
percent disabling) and both feet (each rated as 30 percent 
disabling); the combined rating for all of these service-
connected disabilities is 80 percent.

3.  Competent, probative evidence tends to support a finding 
that the Veteran's service-connected disabilities prevent him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.  

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

In this case, the Veteran has been granted service connection 
for residuals of cold injuries of both hands (each rated as 
20 percent disabling) and both feet (each rated as 30 percent 
disabling); the combined rating for all of these service-
connected disabilities is 80 percent.  Thus, the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
are met.  The remaining question, then, is whether the 
Veteran's service-connected disabilities render him 
unemployable.

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to 
the Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a Veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, and 
affording the Veteran the benefit of the doubt, the Board 
finds that a TDIU is warranted.

During the July 2007 Board hearing, the Veteran testified 
that he worked as a construction electrician until age 58 (in 
1990).  He said he retired because he had trouble working due 
to cold injuries to his hands and feet.  He said that he then 
worked for P.R. as a house electrician until 2002, but had to 
quit that job because he would lose sensitivity in his hands 
and feet when exposed to cold temperatures.  

In May 2009, the Veteran's former employer (P.R.) responded 
to a Request for Employment Information (VA Form 21-4192) and 
indicated that the Veteran had stopped working for him in 
February 2002.  P.R. indicated that the reason the Veteran 
stopped working was that he could not work in the cold.

Dr. Hubbell, a private physician submitted statements in 
support of the Veteran's claim in April 2005, April 2006, and 
March 2007.  On physical examination, Dr. Hubbell reported 
that the Veteran's right and left hands had good circulation, 
sensation and motion.  The joints were all normal with no 
arthritis or chronic changes of pernio.  The hands were 
hyper-responsive to cooling.  Each foot had good circulation, 
sensation, and motion.  The joints were normal and pedal 
pulses were intact with no signs of chronic changes or pernio 
or fungal infections.  The Veteran's gait was wide based and 
hesitant with poor proprioception of his lower extremities.

In April 2005, Dr. Hubbell opined that he considered the 
Veteran to be "completely disabled secondary to the 
Raynaud's and poor proprioception from service connected 
cold-related injury during the Korea War."  In April 2006, 
Dr. Hubbell further opined that the Raynaud's "has for many 
years interfered with [the Veteran's] ability to work full 
time without impairment."  In March 2007, the physician 
clarified that the Veteran was "unable to work, to hold 
tools, or to tolerate the cold and therefore is in reality 
100% disabled."  

The report of an August 2005 VA general medical examination 
reflects that the Veteran said he had to stop working because 
of a benign tremor.  [Parenthetically, the Board notes that, 
in a November 2007 statement, the Veteran indicated that he 
believed the examiner misunderstood him and that he meant he 
had to stop working because the cold weather was affecting 
his hands and feet.]  The examiner noted that the Veteran had 
a history of cold injuries and Raynaud's, diabetes mellitus, 
hypertension, hyperlipidemia, hearing loss, and benign 
tremor.  The examiner later noted that the Veteran reported 
that he needed to retire due to numbness in his fingers and 
tremors.  The examiner opined that these conditions "would 
make work as an electrician unsafe and [the Veteran] is 
therefore unemployable as an electrician." 

The report of a January 2008 VA examination reflects that the 
examiner opined that the Veteran had cold residuals as 
evidenced by Raynaud's phenomenon.  The Veteran also had mild 
peripheral neuropathy of the bilateral fingertips associated 
with cold.  The examiner opined that the Veteran had 
intermittent episodes of bilateral foot/ankle pain, which was 
inconsistent with cold injury and could be a type of nerve 
entrapment unrelated to cold injury.  The examiner also 
opined that the Veteran had mildly decreased sensation to 
monofilament, which was more likely than not related to 
diabetes.

In March 2009, the Board - noting that the Veteran had both 
nonservice-connected and service-connected disabilities that 
impaired his ability to work - remanded the claim for VA 
medical examination and opinion to clarify whether the 
Veteran was unemployable solely as a result of his service-
connected disabilities.

In response to the Board's March 2009 remand, a VA 
examination was conducted in July 2009.  The report of that 
examination reflects that the Veteran had cold injury of the 
bilateral feet and hands, a condition that the examiner 
described as having a mild to moderate effect on 
employability.  The Veteran also had the following 
nonservice-connected disabilities:  essential tremor, which 
was noted as having a mild to moderate effect on 
employability; chronic low back strain, which was noted to 
have a mild effect on employability; cervical strain, which 
was noted to have mild effect on employability.  The examiner 
opined that "it is as least likely as not that the Veteran's 
service connected disabilities, namely his cold injuries of 
the hands and feet, render him unable to obtain substantial 
gainful employment."  The examiner noted that the Veteran's 
primary training and work experience had been as an 
electrician and that while his service-connected disabilities 
alone would not cause any significant hindrance on sedentary 
labor, such as a desk job, his other nonservice-connected 
disabilities would cause mild to moderate problems with even 
sedentary work.  

At the outset, the Board notes that, in addition to the 
residuals of cold injury affecting the Veteran's hands and 
feet, the medical evidence reflects diagnoses of diabetes 
mellitus and benign tremor that may result in overlapping 
symptomatology.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  As there is no indication here that it 
is possible to distinguish the symptoms involving tingling 
and numbness of the Veteran's hands and feet from his 
nonservice-connected disabilities, the Board has considered 
all of these symptoms in evaluating his employability.  

The Board finds that, collectively, the competent evidence of 
record tends to support the Veteran's claim for a TDIU.  The 
Board acknowledges that the July 2009 VA examiner seemed to 
opined that the Veteran was capable of sedentary work, but 
the examiner also clearly noted that the Veteran's primary 
training and work history was as an electrician and that his 
service-connected disabilities rendered him unable to obtain 
substantially gainful employment.   Considering this opinion, 
along with Dr. Hubbell's numerous opinions of record 
indicating that the Veteran was unable to work, the Board 
finds that the competent, probative evidence of record tends 
to support a finding that the Veteran's service-connected 
disabilities preclude substantially gainful employment.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
his entitlement to a TDIU is established.


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


